DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is issued in response to application filed 5/5/2020.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 12, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lillibridge et al. (Lillibridge hereinafter) US Patent Application Publication No. 20100114980 filed Oct. 28, 2008 and Published May 6, 2010.

Regarding Claims 1, 12, and 20, Lillibridge disclose a method, comprising: 
dividing a data stream into fixed size data blocks (Fig. 5, step 22, Para. 0032, wherein the fixed size chunk corresponds to fixed size data block, Lillibridge); 
applying a sliding window to the fixed size data blocks, wherein the sliding window is applied to a first subset of the fixed size data blocks (Para. 0061, Lillibridge); 
computing a first hash of the first subset of the fixed size data blocks (Para. 0058, Lillibridge); and 

Also Claim 12 recites;
A computing device comprising: a memory comprising machine executable code having stored thereon instructions for performing a method (Para. 0004, Lillibridge).
Claim 20 recites;
A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine (Para. 0004, Lillibridge).
Regarding Claims 4, and 15, Lillibridge disclose a method wherein the fixed size data blocks have a same length (Para. 0038, wherein the “one maximum-length” corresponds to the fixed size data block, Lillibridge).
Regarding Claims 5, and 16, Lillibridge disclose a method wherein a first fixed size data block has a different length than a second fixed size data (Para. 0016, wherein the different size of chunk corresponds to different length, Lillibridge).  
Regarding Claims 6, 17, Lillibridge disclose a method comprising:  
18in response to a determining that the first cut is not to be made (Para. 0060, wherein the second window of bytes is the same bytes in the first window corresponds to first cut is to be made, Lillibridge), applying the sliding window to a second subset of the fixed size data blocks (Para. 0061, Lillibridge).

in response to a determination that a second cut is to be made along a second data block boundary of the second subset of the fixed size data blocks based upon the second hash (Para. 0063, wherein the method of detecting the end corresponds to first cut is to be made, Lillibridge), generating the data object to comprise the second subset of the fixed size data blocks (Para. 0018, wherein the method of generating a data sequence from right to left, corresponds to generating a data object as further shown in Fig. 5, Lillibridge).
Regarding Claims 8, and 19, Lillibridge disclose a method wherein the sliding window is applied to the second subset of the fixed size data blocks based upon a maximum length for data objects not being reached Para. 0061, wherein the method of repeating bytes corresponds to data object not being reached, since the specification doesn’t provide any specific support to the “data object not being reached, the limitation is interpreted as more data can be added to the data block, Lillibridge).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillibridge et al. (Lillibridge hereinafter) US Patent Application Publication No. 20100114980 filed Oct. 28, 2008 and Published May 6, 2010 in view of Taleck et al. (Taleck hereinafter) US Patent Application Publication No. 20110161723 filed Nov. 9, 2010 and Published June 30, 2011.

Regarding Claims 2, 3, 9, 13, and 14, Lillibridge disclose a method comprising: 
determining a size of a fixed size data block based upon a block size utilized by a file system (Para. 0036, wherein the method of determining the length of the chunk corresponds to the fixed data block size, Lillibridge). Lillibridge disclose a network storage as shown in Para. 0001. However, Lillibridge doesn’t explicitly disclose a cloud storage gateway appliance.  On the other hand, Taleck discloses a cloud storage gateway appliance as shown in Fig. 1, step 165, Para. 0037. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding Claim 10, Lillibridge in view of Taleck disclose a method comprising: 
maintaining a mapping data structure to track storage of the data object within the cloud storage environment (Para. 0112, wherein the method of monitoring the increase in the data segment count corresponds to mapping data structure to track storage in the cloud, Taleck).
Regarding Claim 11, Lillibridge in view of Taleck disclose a method comprising: 
storing the data object as a sequence of data objects within a cloud storage environment using a cloud storage gateway appliance (Para. 0096, wherein the method of label map includes a sequence of data segment corresponds to storing the data as a sequence, Taleck).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20100274772 Samuels related to compressed data object.
20110161291 Taleck et al. related to WAN- optimized local and cloud spanning deduplicated storage system.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.